Citation Nr: 0724850	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  The veteran perfected a timely appeal of this 
determination to the Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA psychiatric examination in 
connection with his claim in November 2004.  On examination, 
the veteran was noted to complain of depression, irritability 
and sleeping problems.  It was also noted that, when asked 
about his wife and son, the veteran stated that they were 
supportive, but that he felt estranged from all other people.  
The veteran was diagnosed as having chronic PTSD and given a 
GAF score of 58.  The VA examiner stated that the GAF score 
of 58 indicated a moderate degree of symptoms, most 
particularly irritability and outbursts of anger, sleep 
pattern disturbance, nightmares, and depressed mood.  The 
examiner also indicated that these symptoms significantly 
negatively affected the veteran's social interactions and at 
least moderately impacted effectiveness in industrial 
functioning.

On December 2004 outpatient examination, the veteran was 
given a GAF score of 48, and it was noted that the veteran 
had a blunted affect and that his mood appeared depressed.

At his June 2006 hearing the veteran indicated that the 
occurrence of his panic attacks had increased to two times a 
week.  The veteran also stated that his disability had been 
getting progressively worse, and that he had no relationship 
with his family.

Where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).

Thus, as the veteran has essentially claimed that his PTSD 
symptoms have gotten worse since his last VA psychiatric 
examination, and his last VA psychiatric examination was in 
November 2004, the instant case must be remanded for another 
VA examination and medical opinion to determine the veteran's 
current level of disability due to PTSD.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the level of disability of 
the veteran's PTSD.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically answer the following 
questions:

(A) Is the veteran's PTSD 
productive of occupational and 
social impairment, with reduced 
reliability and productivity, due 
to such symptoms as flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more 
frequently than once a week; 
difficulty in understanding 
complex commands; impairment of 
short- and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and 
mood; and difficulty in 
establishing and maintaining 
effective work and social 
relationships?

(B) Is the veteran's PTSD 
productive of occupational and 
social impairment, with 
deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due 
to such symptoms as: suicidal 
ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near- continuous panic or 
depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and 
an inability to establish and 
maintain effective relationships?

(C) Is the veteran's PTSD 
productive of total occupational 
and social impairment, due to such 
symptoms as: gross impairment in 
thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
and memory loss for names of close 
relatives, own occupation, or own 
name?

A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



